Exhibit 10.1

AGREEMENT REGARDING SETTLEMENT OF STOCK OPTIONS

This Agreement regarding Settlement of Stock Options (this “Agreement”) is made
and entered into this 28th day of March, 2007 by and between Graphic Packaging
Corporation (the “Company”) and Mr. Stephen M. Humphrey.

WHEREAS, on March 31, 1997, the Company granted 1,081,675 stock options with an
exercise price of $3.28 to Mr. Humphrey;

WHEREAS, on March 31, 1997, the Company also granted 1,081,675 stock options
with an exercise price of $4.93 to Mr. Humphrey;

WHEREAS, all of such 2,163,350 stock options vested and became exercisable on
August 8, 2003;

WHEREAS, pursuant to an Agreement dated September 12, 2005, Mr. Humphrey now
holds 432,670 of the 1,081,675 stock options with an exercise price of $3.28 and
432,670 of the 1,081,675 stock options with an exercise price of $4.93 solely
for the benefit of his ex-wife and such stock options shall not be subject to
this Agreement;

WHEREAS, the remaining 1,298,010 stock options (the “Covered Options”) will
expire on March 31, 2007; and

WHEREAS, in light of the limited remaining time during which Mr. Humphrey can
exercise the Covered Options in accordance with the Company’s Insider Trading
Policy and the fact that Mr. Humphrey has material non-public information about
the Company that prevents him from exercising the Covered Options and selling
any of the shares subject to such Covered Options, the Board of Directors has
determined that it is in the best interests of the Company to settle such
Covered Options in accordance with the terms and conditions of this Agreement;

NOW, THEREFORE, BE IT RESOLVED, that the Company and Mr. Humphrey hereby agree
as follows:

1.             Effective as of March 17, 2007, the Company shall cancel the
Covered Options and Mr. Humphrey shall have no further right of any kind to such
Covered Options or the proceeds therefrom and the Company shall have no further
obligation of any kind regarding such Covered Options.

2.             The Company shall pay to Mr. Humphrey an amount in cash equal to:
(i) the number of Covered Options with an exercise price of $3.28 per share
(649,005) multiplied by the difference between the average closing price of the
Company’s common stock on the NYSE from March 6, 2007 to March 16, 2007 and
$3.28 (the exercise price of such Covered Options), plus (ii) the number of
Covered Options with an exercise price of $4.93 per share (649,005) multiplied
by the difference between the average closing price of the Company’s common
stock on the NYSE


--------------------------------------------------------------------------------


from March 6, 2007 to March 16, 2007 and $4.93 (the exercise price of such
Covered Options), minus (iii) the amount of any applicable withholding for
taxes.  If the closing price of the Company’s common stock on the NYSE from
March 6, 2007 to March 16, 2007 is less than the exercise price of any of the
Covered Options, then no cash amount shall be paid with respect to such Covered
Options.  The Company shall pay the cash amount to Mr. Humphrey on January 8,
2008.

3.             The Company’s obligation to pay Mr. Humphrey may be deemed to be
a deferred compensation arrangement subject to the provisions of Section 409A of
the Internal Revenue Code.  If for any reason the arrangement set forth above
should prove not to satisfy the final requirements and conditions of Section
409A in order to be taxed without any penalty as ordinary income, the Company
may accelerate or delay such payment and/or take such other steps as may be
necessary or advisable in order for such arrangement to comply with Section
409A.

Graphic Packaging Corporation

By:

/s/ Wayne E. Juby

 

 

Name:

Wayne E. Juby

 

 

Title:

Sr. VP, Human Resources

 

 

 

/s/ Stephen M. Humphrey

 

Stephen M. Humphrey

 


--------------------------------------------------------------------------------